UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 12, 2013 REACHLOCAL, INC. (Exact name of Registrant as specified in its charter) Delaware 001-34749 20-0498783 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 21700 Oxnard Street, Suite 1600, Woodland Hills, California (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (818) 274-0260 Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On February 12, 2013, ReachLocal, Inc. publicly disseminated a press release announcing financial results for the fourth quarter and fiscal year ended December 31, 2012. The foregoing description is qualified in its entirety by reference to ReachLocals press release, dated February 12, 2013, a copy of which is attached hereto as Exhibit 99.1 and incorporated herein by reference. Such information shall not be deemed filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any filing, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description of Exhibit Press Release dated February 12, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 12, 2013 REACHLOCAL, INC. By: /s/ Zorik Gordon Name: Zorik Gordon Title: Chief Executive Officer INDEX TO EXHIBITS Exhibit No. Description of Exhibit Press Release dated February 12, 2013
